EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”), dated as of October _____ 2014, is
made by and between Great West Resources, Inc., a Nevada corporation
(“Company”), and _______________, the holder of the Company’s note (“Holder”).


WHEREAS, between _______________, the Company issued notes to _______________ in
the aggregate principal amount of _____________________  (collectively, the
“Note”);


WHEREAS, on ____________, pursuant to the terms of a note purchase agreement
(the “Note Purchase Agreement”), ___________ sold the Note to the Holder;


WHEREAS, the Company has authorized a new series of convertible preferred stock
of the Company designated as Series D Convertible Preferred Stock, $0.0001 par
value, the terms of which are set forth in the Certificate of Designation of
Preferences, Rights and Limitations of Series D Convertible Preferred Stock (the
“Certificate of Designations”) in the form attached hereto as Exhibit A
(together with any convertible preferred shares issued in replacement thereof in
accordance with the terms thereof, the “Preferred Stock”), which Preferred Stock
shall be convertible into the Company’s common stock $0.0001 par value per share
(the “Common Stock”), in accordance with the terms of the Certificate of
Designations;


WHEREAS, the Company desires to exchange with the Holder, and the Holder desires
to exchange with the Company, the Note for shares of Preferred Stock.


NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and Holder agree as
follows:


1.             Terms of the Exchange. The Company and Holder hereby agree that
as of October ____ 2014, the outstanding principal balance of the Note is equal
to $____________. The Company and Holder further agree that the Holder will
exchange the Note and will relinquish any and all other rights it may have under
the Note in exchange for such number of shares of the Preferred Stock (the
“Preferred Shares”, and such Preferred Shares as converted, the “Conversion
Shares”, and together with the Preferred Shares, the “Securities”) as set forth
on Schedule A, annexed hereto. Additionally, the Holder hereby waives any and
all unpaid interest accrued on the Note, as of the date of the Original Note and
releases the Company from any payment thereof or obligation in connection
therewith.


2.            Closing. Upon satisfaction of the conditions set forth herein, a
closing shall occur at the principal offices of the Company, or such other
location as the parties shall mutually agree. At closing, Holder shall deliver
its Note to the Company and the Company shall deliver to such Holder a
certificate evidencing the Preferred Shares in the name(s) and amount(s) as
indicated on Schedule A annexed hereto.  Upon closing, any and all obligations
of the Company to Holder under the Note and the Note Purchase Agreement shall be
fully satisfied, the Note shall be terminated and marked "paid in full” and
Holder will have no remaining rights, powers, privileges, remedies or interests
under the Note or the Note Purchase Agreement.


3.            Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


4.             Representations and Warranties of the Holder. The Holder
represents and warrants as of the date hereof and as of the closing to the
Company as follows:
 
 
-1-

--------------------------------------------------------------------------------

 


a.           Authorization; Enforcement. The Holder has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and otherwise to carry out its obligations
hereunder and thereunder.  The execution and delivery of this Agreement by the
Holder and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action on the part of the
Holder and no further action is required by the Holder.  This Agreement has been
(or upon delivery will have been) duly executed by the Holder and, when
delivered in accordance with the terms hereof, will constitute the valid and
binding obligation of the Holder enforceable against the Holder in accordance
with its terms, except: (i) as limited by general equitable principles and
applicable bankruptcy, insolvency, reorganization, moratorium and other laws of
general application affecting enforcement of creditors’ rights generally, (ii)
as limited by laws relating to the availability of specific performance,
injunctive relief or other equitable remedies and (iii) insofar as
indemnification and contribution provisions may be limited by applicable law.
 
b.           Tax Advisors. The Holder has reviewed with its own tax advisors the
U.S. federal, state, local and foreign tax consequences of this investment and
the transactions contemplated by this Agreement. With respect to such matters,
the Holder relies solely on such advisors and not on any statements or
representations of the Company or any of its agents, written or oral. The Holder
understands that it (and not the Company) shall be responsible for its own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.
 
         c.            Information Regarding Holder.  Holder is an "accredited
investor", as such term is defined in Rule 501 of Regulation D promulgated by
the United States Securities and Exchange Commission (the “Commission”)  under
the Securities Act, is experienced in investments and business matters, has made
investments of a speculative nature and has purchased securities of private
companies in private placements in the past and, with its representatives, has
such knowledge and experience in financial, tax and other business matters as to
enable the Holder to utilize the information made available by the Company to
evaluate the merits and risks of and to make an informed investment decision
with respect to the proposed purchase, which represents a speculative
investment.  Holder has the authority and is duly and legally qualified to
purchase and own the Preferred Shares.  Holder is able to bear the risk of such
investment for an indefinite period and to afford a complete loss thereof.
 
     d.           Legend.   The Holder understands that the Securities have been
issued (or will be issued in the case of the Conversion Shares) pursuant to an
exemption from registration or qualification under the Securities Act of 1933 as
amended (the “Securities Act”) and applicable state securities laws, and except
as set forth below, the Securities shall bear any legend as required by the
“blue sky” laws of any state and a restrictive legend in substantially the
following form (and a stop-transfer order may be placed against transfer of such
stock certificates):
 
[NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN][THE
SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN] REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS.  THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION OF COUNSEL TO THE HOLDER
(IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY ACCEPTABLE TO THE COMPANY,
THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR (II) UNLESS SOLD OR ELIGIBLE
TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER SAID ACT.  NOTWITHSTANDING
THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE
MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.

 
-2-

--------------------------------------------------------------------------------

 
 
        e.   Removal of Legends. Certificates evidencing Securities shall not be
required to contain the legend set forth in Section 4(d) above or any other
legend (i) while a registration statement covering the resale of such Securities
is effective under the Securities Act, (ii) following any sale of such
Securities pursuant to Rule 144 (assuming the transferor is not an affiliate of
the Company), (iii) if such Securities are eligible to be sold, assigned or
transferred under Rule 144 (provided that the Holder provides the Company with
reasonable assurances that such Securities are eligible for sale, assignment or
transfer under Rule 144 which shall not include an opinion of the Holder’s
counsel), (iv) in connection with a sale, assignment or other transfer (other
than under Rule 144), provided that the Holder provides the Company with an
opinion of counsel to the Holder, in a generally acceptable form, to the effect
that such sale, assignment or transfer of the Securities may be made without
registration under the applicable requirements of the Securities Act or (v) if
such legend is not required under applicable requirements of the Securities Act
(including, without limitation, controlling judicial interpretations and
pronouncements issued by the SEC).  If a legend is not required pursuant to the
foregoing, the Company shall no later than three (3) business days following the
delivery by the Holder to the Company or the transfer agent (with notice to the
Company) of a legended certificate representing such Securities (endorsed or
with stock powers attached, signatures guaranteed, and otherwise in form
necessary to affect the reissuance and/or transfer, if applicable), together
with any other deliveries from the Holder as may be required above in this
Section 4(e), as directed by the Holder, either:  (A) provided that the
Company’s transfer agent is participating in the DTC Fast Automated Securities
Transfer Program and such Securities are Conversion Shares, credit the aggregate
number of shares of Common Stock to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its
Deposit/Withdrawal at Custodian system or (B) if the Company’s transfer agent is
not participating in the DTC Fast Automated Securities Transfer Program, issue
and deliver (via reputable overnight courier) to the Holder, a certificate
representing such Securities that is free from all restrictive and other
legends, registered in the name of the Holder or its designee.  The Company
shall be responsible for any transfer agent fees or DTC fees with respect to any
issuance of Securities or the removal of any legends with respect to any
Securities in accordance herewith.
 
    e.            Restricted Securities.   The Holder understands that: (i) the
Securities have not been and are not being registered under the Securities Act
or any state securities laws, and may not be offered for sale, sold, assigned or
transferred unless (A) subsequently registered thereunder, (B) the Holder shall
have delivered to the Company (if requested by the Company) an opinion of
counsel to the Holder, in a form reasonably acceptable to the Company, to the
effect that such Securities to be sold, assigned or transferred may be sold,
assigned or transferred pursuant to an exemption from such registration, or (C)
the Holder provides the Company with reasonable assurance that such Securities
can be sold, assigned or transferred pursuant to Rule 144 or Rule 144A
promulgated under the Securities Act (or a successor rule thereto)
(collectively, “Rule 144”); (ii) any sale of the Securities made in reliance on
Rule 144 may be made only in accordance with the terms of Rule 144, and further,
if Rule 144 is not applicable, any resale of the Securities under circumstances
in which the seller (or the Person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC promulgated thereunder; and (iii) neither the Company nor
any other Person is under any obligation to register the Securities under the
Securities Act or any state securities laws or to comply with the terms and
conditions of any exemption thereunder..
 
 
-3-

--------------------------------------------------------------------------------

 


5.            Representations and Warranties of the Company. The Company hereby
makes the following representations and warranties to the Holder:


a.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by this Agreement and each of the other agreements entered into by
the parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Exchange Documents”) and otherwise to carry out
its obligations hereunder and thereunder.  The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company and no further action is required by the
Company, the Board of Directors of the Company or the Company’s stockholders in
connection therewith, including, without limitation, the issuance of the
Preferred Shares and the reservation for issuance and issuance of Conversion
Shares issuable upon conversion of the Preferred Shares have been duly
authorized by the Company's Board of Directors and no further filing, consent,
or authorization is required by the Company, its Board of Directors or its
stockholders.  This Agreement has been (or upon delivery will have been) duly
executed by the Company and, when delivered in accordance with the terms hereof,
will constitute the valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, except: (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.


b.           Organization and Qualification.  Each of the Company and its
subsidiaries, if any, are entities duly organized and validly existing and in
good standing under the laws of the jurisdiction in which they are formed, and
have the requisite power and authorization to own their properties and to carry
on their business as now being conducted and as presently proposed to be
conducted.  Each of the Company and each of its subsidiaries is duly qualified
as a foreign entity to do business and is in good standing in every jurisdiction
in which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse
Effect.  As used in this Agreement, “Material Adverse Effect” means any material
adverse effect on (i) the business, properties, assets, liabilities, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any subsidiary, individually or taken as a whole, (ii) the
transactions contemplated hereby or in any of the other Exchange Documents or
(iii) the authority or ability of the Company  to perform any of its obligations
under any of the Exchange Documents (as defined below). Other than its
subsidiaries, there is no Person (as defined below) in which the Company,
directly or indirectly, owns capital stock or holds an equity or similar
interest.  “Person” means an individual, a limited liability company, a
partnership, a joint venture, a corporation, a trust, an unincorporated
organization, any other entity and any Governmental Entity or any department or
agency thereof.


c.           No Conflict.  The execution, delivery and performance of the
Exchange Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Preferred Shares and reservation for issuance and issuance of
the Conversion Shares) will not (i) result in a violation of the Articles of
Incorporation or other organizational documents of the Company or any of its
Subsidiaries, any capital stock of the Company or any of its subsidiaries or
bylaws (as defined below) of the Company or any of its subsidiaries, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
indenture or instrument to which the Company or any of its subsidiaries is a
party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including foreign, federal and state securities laws and
regulations and the rules and regulations of the OTCQB (the “Principal Market”)
applicable to the Company or any of its subsidiaries or by which any property or
asset of the Company or any of its subsidiaries is bound or affected except, in
the case of clause (ii) or (iii) above, to the extent such violations that could
not reasonably be expected to have a Material Adverse Effect.

 
-4-

--------------------------------------------------------------------------------

 
 
d.           No Consents.  Neither the Company nor any Subsidiary is required to
obtain any consent from, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its respective obligations under or contemplated by the
Exchange Documents, in each case, in accordance with the terms hereof or
thereof. All consents, authorizations, orders, filings and registrations which
the Company or any Subsidiary is required to obtain pursuant to the preceding
sentence have been obtained or effected on or prior to the date of this
Agreement.
 
e.           Issuance of Securities.  The issuance of the Preferred Shares are
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all taxes, liens, charges and other encumbrances with respect to the issue
thereof.  Upon issuance or conversion in accordance with the Certificate of
Designations, the Conversion Shares, when issued, will be validly issued, fully
paid and nonassessable and free from all preemptive or similar rights, taxes,
liens, charges and other encumbrances with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.
 
f.           Transfer Taxes.  As of the date of this Agreement, all share
transfer or other taxes (other than income or similar taxes) which are required
to be paid in connection with the issuance of the Preferred Shares to be
exchanged with the Holder hereunder will be, or will have been, fully paid or
provided for by the Company, and all laws imposing such taxes will be or will
have been complied with.


     6.                Reserved.
 
     7.    Release by the Holder.  In consideration of the foregoing, Holder
releases and discharges Company, Company’s officers, directors, principals,
control persons, past and present employees, insurers, successors, and assigns
(“Company Parties”) from all actions, cause of action, suits, debts, dues, sums
of money, accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, claims, and demands whatsoever, in law, admiralty or
equity, which against Company Parties ever had, now have or hereafter can, shall
or may, have for, upon, or by reason of any matter, cause or thing whatsoever,
whether or not known or unknown, arising under the Note and/or the Note Purchase
Agreement.  It being understood that this Section shall be limited in all
respects to only matters arising under or related to the Note and the Note
Purchase Agreement and shall under no circumstances constitute a release, waiver
or discharge with respect to the Securities or any Exchange Documents or limit
the Holder from taking action for matters with respect to the Securities, any
Exchange Document or events that may arise in the future.


8.  
    Miscellaneous.



a.    Successors and Assigns.  This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns.
 
b.    Governing Law; Jurisdiction; Waiver of Jury Trial.  This Agreement shall
be governed by and construed under the laws of the State of New York without
regard to the choice of law principles thereof. Each party hereby irrevocably
submits to the exclusive jurisdiction of the state and federal courts sitting in
the State of New York located in The City of New York, Borough of Manhattan for
the adjudication of any dispute hereunder or in connection herewith or therewith
or with any transaction contemplated hereby or thereby, and hereby irrevocably
waives any objection that such suit, action or proceeding is brought in an
inconvenient forum or that the venue of such suit, action or proceeding is
improper.  Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law.  EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.
 
 
-5-

--------------------------------------------------------------------------------

 
 
c.    Severability.  If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.
 
d.    Counterparts/Execution.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains an electronic
file of an executed signature page, such signature page shall create a valid and
binding obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or electronic file
signature page (as the case may be) were an original thereof.
 
e.    Notices.  Any notice or communication permitted or required hereunder
shall be in writing and shall be deemed sufficiently given if hand-delivered or
sent (i) postage prepaid by registered mail, return receipt requested, or (ii)
by facsimile, to the respective parties as set forth below, or to such other
address as either party may notify the other in writing.
 
 
If to the Company, to:
Great West Resources, Inc.

1990 N California Blvd., 8th floor
Walnut Creek, CA 94596
Attention:  David Rector, Chief Executive Officer


If to Holder, to the address set forth on the signature page of the Holder
 
f.    Expenses.  The parties hereto shall pay their own costs and expenses in
connection herewith.
 
g.    Entire Agreement; Amendments.  This Agreement constitutes the entire
agreement between the parties with regard to the subject matter hereof and
thereof, superseding all prior agreements or understandings, whether written or
oral, between or among the parties.  This Agreement may be amended, modified,
superseded, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by all parties, or, in the
case of a waiver, by the party waiving compliance.  Except as expressly stated
herein, no delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder preclude any
other or future exercise of any other right, power or privilege hereunder.
 
h.    Headings.  The headings used in this Agreement are used for convenience
only and are not to be considered in construing or interpreting this Agreement.
 
 
-6-

--------------------------------------------------------------------------------

 


i.           Independent Nature of the Holder’s Obligations and Rights.  The
obligations of the Holder under the Exchange Documents are several and not joint
with the obligations of any other holder of Preferred Stock (each, an “Other
Holder”) under any other agreement to acquire Preferred Stock (each, an “Other
Agreement”), and the Holder shall not be responsible in any way for the
performance of the obligations of any Other Holders under any Other Agreement.
Nothing contained herein or in any Other Agreement, and no action taken by the
Holder pursuant hereto or any Other Holder pursuant to any Other Agreement,
shall be deemed to constitute the Holder or any Other Holder as, and the Company
acknowledges that the Holder and the Other Holders do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Holder and any Other Holder are in any
way acting in concert or as a group or entity with respect to such obligations
or the transactions contemplated by the Exchange Documents, any other agreement
or any matters, and the Company acknowledges that the Holder and the Other
Holders are not acting in concert or as a group or entity, and the Company shall
not assert any such claim, with respect to such obligations or the transactions
contemplated by the Exchange Documents and any Other Agreement. The decision of
the Holder to acquire the Securities pursuant to the Exchange Documents has been
made by the Holder independently of any Other Holder. The Holder acknowledges
that no Other Holder has acted as agent for the Holder in connection with the
Holder making its acquisition hereunder and that no Other Holder will be acting
as agent of the Holder in connection with monitoring the Holder’s Securities or
enforcing its rights under the Exchange Documents.  The Company and the Holder
confirm that the Holder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. The Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any of the Other Agreements, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. To the extent that any of the Other Holders and the
Company enter into the same or similar documents, all such matters are solely in
the control of the Company, not the action or decision of the Holder, and would
be solely for the convenience of the Company and not because it was required or
requested to do so by the Holder or any Other Holder.  For clarification
purposes only and without implication that the contrary would otherwise be true,
the transactions contemplated by the Exchange Documents include only the
transaction between the Company and the Holder and do not include any other
transaction between the Company and any Other Holder.
 
 
 
 
 
 
(Signature Pages Follow)

 
-7-

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the day and year first above written.


THE COMPANY: GREAT WEST RESOURCES, INC.






By:____________________________________
Name:  David Rector
Title:  Director




HOLDER:


 
 


By:____________________________________


 
Address for Notices:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________



 
Address for delivery of Preferred Shares:

 
__________________________________________

 
__________________________________________

 
__________________________________________

 
__________________________________________




 
-8-

--------------------------------------------------------------------------------

 

SCHEDULE A


 
 
 
 
 
 
Name and Address
of Holder
 
 
 
 
 
Principal Amount of Outstanding on Note
Number of Shares of Series D Preferred Stock to be Issued
Number of Conversion Shares Underlying the Shares of Series D Preferred Stock to
be Issued
       





